—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted respondents’ motion to dismiss the petition seeking review of the tax assessment for the 1996-1997 tax year as barred by RPTL 727 (1). On appeal, petitioner contends that the statute is unconstitutional but its motion papers submitted in opposition to respondents’ motion do not mention the constitutionality of the statute. The first reference to that issue in the record is a finding by the court in its decision that petitioner failed to meet its burden of establishing the unconstitutionality of the statute. On this record, we agree with that finding. (Appeal from Order of Supreme Court, Monroe County, Fisher, J. — RPTL.) Present — Green, J. P., Pine, Hayes, Callahan and Fallon, JJ.